Exhibit 10.7
FIRST AMENDMENT TO THE
TREEHOUSE SUPPLEMENTAL RETIREMENT PLAN
     WHEREAS, TreeHouse Foods, Inc. (the “Company”), maintains the TreeHouse
Supplemental Retirement Plan, effective January 1, 2006 (the “Plan”); and
     WHEREAS, pursuant to Section 3.8 of the Plan, the Company now desires to
amend the Plan for documentary compliance with Internal Revenue Code
Section 409A.
     NOW, THEREFORE, the Plan is amended, effective January 1, 2008, to read as
follows:

1.   Section 2.2(b) of the Plan is amended to read as follows:       “(b) 401(k)
Plan Excess Benefit — Form and Timing. The benefit payable pursuant to
subparagraph (a) shall be paid in a lump sum amount to the Participant (or, in
the event of his or her death, to his or her beneficiary as designated under the
401(k) Plan) as soon as administratively practicable following the Participant’s
death or termination of employment with the Company; but in no event later than
March 15 following the close of the Plan Year in which such death or termination
of employment takes place, or such other time as may be required under
Section 409A of the Code and the regulations issued thereunder.”   2.  
Section 2.2(d) of the Plan is amended to read as follows:       “(d) Pension
Plan Excess Benefit — Payment Form and Timing. The benefit payable pursuant to
subparagraph (c) shall be payable to the Participant in an actuarially
equivalent lump sum payment, commencing as soon as administratively practicable
following the Participant’s death or termination of employment with the Company,
but in no event later than March 15 following the close of the Plan Year in
which such death or termination of employment takes place, or such other time as
may be required under Section 409A of the Code and the regulations issued
thereunder. ”   3.   Section 3.5 of the Plan is amended to read as follows:    
  “3.5 Delay of Payment to Key Employees. Any payment to a Participant that is
determined to be “deferred compensation” within the meaning of Section 409A of
the Code and that is to be made to a Key Employee following such Key Employee’s
termination of employment shall be subject to a six (6) month delay, if and to
the extent required to achieve compliance with Section 409A of the Code. In such
event, payment of the benefit payable under this Plan shall be made to the Key
Employee in a single lump sum as soon as administratively practicable following
the expiration of such six (6) month period, but in no event later than March 15
following the close of the Plan Year in which such expiration occurs.       For
purposes of this Section 3.5, the term “Key Employee” shall mean a “specified
employee” as such term is defined under Section 409A of the Code and the
regulations issued thereunder.”

 



--------------------------------------------------------------------------------



 



4.   Section 3.9 of the Plan is amended by adding a sentence at the end thereof
to read as follows:       “Upon termination of the Plan, the Company, in its
sole and absolute discretion, may direct that benefits payments shall be
accelerated in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix).
To the extent the Company, in its sole and absolute discretion, determines that
such payment is not permitted, Participants’ benefits shall continue to be held
until distributed in accordance with Section 2.2.”

     IN WITNESS WHEREOF, the Company, acting by and through its General Counsel
and Chief Administrative Officer, has caused this First Amendment to be executed
as of the 7 day of November, 2008.

              TreeHouse Foods, Inc.
 
       
 
  By:   /s/ Thomas E. O’Neill 
 
       
 
            Its: General Counsel and Chief Administrative Officer

2